Citation Nr: 0300569	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  95-33 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1969 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating 
decisions which denied an evaluation in excess of 30 
percent for PTSD.  A hearing was held in March 2000 in 
North Little Rock, Arkansas, before the undersigned, who 
was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 
& Supp. 2002).  

In a decision dated in April 2000, the Board denied 
entitlement to a rating in excess of 30 percent for PTSD, 
as well as service connection for diabetes mellitus and 
arthritis of multiple joints.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(Court).  In a September 2000 joint motion to the Court, 
the parties requested that the Board decision, as to the 
issue of an increased rating for PTSD only, be vacated and 
the case remanded.  The parties also requested that the 
appeal as to the other issues be dismissed.  By an October 
2000 order, the Court granted the joint motion.  The Board 
remanded the case to the RO in March 2001 for further 
development, and the case has now been returned to the 
Board for appellate consideration.  

In November 2001, based on the revisions to the law and 
regulations which included diabetes mellitus as a disease 
presumptively associated with Agent Orange exposure, 
service connection for diabetes mellitus was granted by 
the RO, and a 20 percent rating was assigned.  In December 
2001, the veteran filed a claim for a higher rating for 
diabetes mellitus, as well as for service connection for 
diabetic neuropathy of both feet.  In an April 2002 rating 
decision, the 20 percent rating for diabetes mellitus was 
confirmed and continued, and service connection for 
diabetic peripheral neuropathy of the right and left lower 
extremities was granted, with a 10 percent rating assigned 
for each extremity.  In May 2002, the veteran filed a 
notice of disagreement with the ratings assigned for all 
three disabilities.  In June 2002, the veteran was 
provided a statement of the case addressing the issue of 
an increased rating for diabetes mellitus.  However, he 
has not perfected the appeal with a substantive appeal 
which addresses the issue.  Although he has until April 
19, 2003, for a timely substantive appeal (VA Form 9 or an 
equivalent writing) to be received at the VA, the issue of 
a higher rating for diabetes mellitus is not currently 
before the Board.  

With respect to the notice of disagreement for higher 
ratings for diabetic peripheral neuropathy of the right 
and left lower extremities, he was not issued a statement 
of the case on these issues.  Instead, in June 2002, he 
was informed that he should submit evidence of a 
connection between vascular changes of the lower 
extremities and diabetes mellitus, and informed that he 
should submit a notice of disagreement if he wanted to 
disagree with the 10 percent ratings assigned for diabetic 
peripheral neuropathy.  In June 2002, he reiterated his 
disagreement with those issues.  However, he has not been 
issued as statement of the case.  Under these 
circumstances, the Board will remand the matter to the RO 
for the issuance of a statement of the case addressing the 
claims for higher ratings for diabetic neuropathy of the 
lower extremities.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).


FINDING OF FACT

PTSD is manifested by some occupational and social 
impairment with reduced reliability and productivity due 
to symptoms including nightmares, sleep disturbance, 
impaired concentration, anxiety, and anger outbursts.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Code 9411 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service department records show that the veteran was 
awarded the Combat Action Ribbon based on his Vietnam 
service.  

In October 1994, he was granted service connection for 
PTSD, which was assigned a 30 percent rating.  

VA treatment records show that in August 1996, the 
veteran's complaints included anxiety and mild depression, 
and he requested medication.  

In June 1997, the veteran was evaluated by D. A. Stevens, 
Ph.D.  The veteran reported that he experienced sleep 
disturbance, and had problems with memory, concentration, 
and depression.  The veteran said he had chronic pain, 
and, because of his ambulatory problems, and his present 
condition, he was a definite liability to any employer, 
and would be totally unemployable, were it not for the 
fact that his employer had made accommodations.  The 
diagnoses were PTSD, pain disorder due to general medical 
condition, dysthymia, and schizoid and avoidant 
personality disorder with strong aggressive traits.  The 
GAF was 50.  It was noted that his PTSD mixed with some 
depression resulted in occupational and social impairment, 
with deficiencies at work, family relations, judgment, 
thinking and mood.  He had continuous depression that 
effected his ability to function independently and 
effectively, impaired impulse control, with periods of 
irritability bordering on violence, and difficulty in 
adapting to stressful circumstances.  He was unable to 
establish and maintain effective relationships.  

In August 1997, a VA examination was conducted.  The 
veteran reported that he did not receive any mental health 
treatment although he took the medication Buspar.  He 
described his current functioning as medium.  He said he 
continued to have problems sleeping, with a lot of 
nightmares, two to three times per week, often involving 
Vietnam experiences.  He was easily startled by loud 
noises and bothered by sounds of helicopters overhead.  He 
did not like large crowds.  He had been married for 21 
years, and said that they did not have any significant 
problems.  He had been at his current job for 13 years.  
Generally, he had not had any problems at work, although 
he had once been reprimanded for an outburst against 
another employee.  He said he spent most of his free time 
watching television or in his yard.  He said he visited 
only with relatives, and that he did not have friends.  He 
conversed regularly, although he was somewhat dysfluent in 
speech on a very few occasions.  His predominant mood was 
of mild anxiety, with an affect appropriate to content.  
Thought processes were normal, and no gross memory 
impairment was observed.  His judgment and insight were 
adequate.  The diagnosis was PTSD, with a GAF of 57.  

In April 1998, the veteran provided testimony regarding 
his PTSD at an RO hearing.  In addition, written 
statements from a co-worker and a supervisor of the 
veteran were received, which noted that the writers' had 
observed the veteran having a very short temper, memory 
loss, and appearing as if he were in a daze.  He had taken 
days off or been sent home.  

Employee health records dated from 1987 to 1998 show the 
veteran's treatment at his place of employment for 
numerous complaints.  In August 1990, he was hit under the 
left eye by another employee.  On a health screening form 
dated in April 1997, the veteran reported anxiety.  In 
connection with a knee disorder, numerous evaluations by 
physicians were required in 1997 and 1998 to evaluate the 
veteran's limitations from performing his regular work.  
The form for this evaluation contained a section asking if 
interpersonal relations were affected because of a 
neuropsychiatric condition, such as the ability to give or 
take supervision or meet deadlines.  On several occasions 
from February to April 1998, "No" was checked in response; 
otherwise, the question was left blank.  The records 
contained no other reference to any psychiatric 
complaints, abnormalities, treatment, or referrals.

VA mental hygiene clinic records show the veteran was 
initially seen for a psychotherapy appointment in August 
1998.  He reported a long history of anger management 
problems, most recently the previous Friday night when he 
had gotten in a fight and been stabbed in the stomach.  He 
wished to improve his anger control, through medication 
alone, and did not desire therapy.  He complained of 
difficulty sleeping, and had mood swings involving 
irritability and quick temper.  He had a normal interest 
level and enjoyed fishing and work, unless his anger was 
triggered early in the day.  He denied guilt, had good 
energy for performing his job, concentration was normal, 
but short term memory a complaint.  Suicidal and homicidal 
ideation were denied.  He expressed an interest in Prozac, 
because it had helped a coworker.  The impression was that 
the veteran had anger, irritability, impulse control 
problem and sleep disturbance. His mood appeared euthymic, 
and affect was full and consistent.  The diagnosis was 
depression versus bipolar disorder, mixed type. The GAF 
was 61.  It was decided to try sertraline.

In October 1998, he reported a substantial improvement 
with the medication sertraline.  Episodes of anger and 
explosive outbursts had been greatly diminished and were 
more manageable.  He still complained of problems with 
sleep.  He remained jovial, his interest level was normal, 
and he had adequate energy to work every day.  
Concentration was normal.  The impression was that 
depression was in remission.  It was noted that he had 
experienced breakthrough anger outbursts and recurrent 
anxiety.  The GAF was 70.  In December 1998, he expressed 
concern about an incident where a fellow employee had 
accidentally bumped his head, and he was about to hit the 
boy before his peers got him under control.  He said 
similar incidents had occurred three times in the past 
couple of months.  He slept reasonably well, and had good 
interest level, was helpful to others, denied guilt, and 
had good concentration and appetite.  He suffered 
impulsive anger with outbursts he said he was unable to 
control.  Another medication was to be tried for 
impulsivity.  The diagnoses were major depression with 
anxiety and impulse control disorder.  The GAF was 65.  

Subsequent mental hygiene clinic dated records show the 
veteran's continued follow-up for medication management 
three to four times per year.  From April to July 1999, 
remarkable improvement in his impulsivity symptoms with 
the medication divalproex was noted.  He denied any 
depressive symptoms or problems with anger control, and 
had normal interest in his activities.  The diagnoses were 
depressive disorder, not otherwise specified, and impulse 
control disorder.  His GAF was 75.  

On a VA examination in October 1999, the veteran said he 
was followed at the mental hygiene clinic, but did not 
know the names of his medications.  He said he had 
nightmares that kept him awake, and complained of 
forgetfulness and anxiety which he said were manifested by 
a short temper.  He sometimes awakened screaming due to 
nightmares about Vietnam.  He was easily startled by sharp 
noises, and felt uncomfortable in crowds.  He had been 
married for 24 years.  He admitted having a problem with 
his temper at home and at work.  He had worked in the 
laundry of a hospital for 13 years, and indicated it was 
difficult not to get fired.  He socialized only when he 
had to and preferred to be by himself.  On examination, he 
appeared somewhat dysphoric.  The predominant mood was of 
depression, and the affect was appropriate to content.  
His thought processes were normal.  Some memory impairment 
was noted, such as he did not know the date.  His insight 
and judgment were adequate, and he reported suicidal and 
homicidal ideation, without intent.  The diagnosis was 
PTSD, with a GAF of 45.  

Outpatient mental hygiene clinic records show that in 
January 2000, the veteran reported that he slept about 
five hours per night, had few nightmares, and enjoyed 
activities such as shooting pool.  He reported occasional 
guilt over things that happened in Vietnam, and poor 
energy and concentration, and the GAF was 60.  In March 
2000, he reported improved mood, impulse control, and 
concentration.  His GAF was 61.  

In March 2000, the veteran testified before the 
undersigned regarding his PTSD symptoms.  He said that he 
lost his temper quickly, and had been written up at work a 
couple of times, as a result.  He said that he had 
forgetfulness, which caused arguments at works.  He also 
said that he had to leave work on occasion, and had 
probably lost two to three weeks during 1999, due to his 
PTSD.  He said that he did not have very many friends, and 
avoided going to new places.  

In June 2000 to April 2001, he continued to be treated 
with adjustments to his medication.  In general, he 
reported subjectively variable depressive symptoms.  He 
reported improvement in his impulse control, but said he 
still lost his temper on occasion.  He felt the 
medications were helping with his mood and sleep.  His GAF 
during this time period was 61.  

In September 2001, PTSD was noted as a diagnosis.  It was 
noted that he had stopped taking divalproex due to 
elevated liver function tests.  He felt he still had mood 
swings, anxiety, and anger outbursts although they were 
not frequent.  He had nightmares about his service 
experiences, and complained of poor concentration.  He did 
not have anhedonia or feelings of worthlessness.  The 
impression was that he had been doing a little better when 
taking divalproex.  The diagnoses were manic depressive 
disorder, mild, and PTSD, with a GAF of 51.  PTSD was felt 
to be the cause of his reported mood swings.  His 
medication was adjusted.

In December 2001, the veteran said he had been doing great 
until a few days earlier when he said his boss began 
harassing him.  He felt he was being singled out because 
he was a union representative.  He was handling his 
frustration appropriately, and had had no recent anger 
outbursts.  It was felt that his symptoms were currently 
stable with sertraline.  He reported no symptoms of 
depression, and the GAF was 51.  

Ten days later, in December 2001, a VA examination was 
conducted.  The examiner noted that the claims file had 
been reviewed.  The veteran said he was functioning about 
the same.  He said he did not sleep well and that he had a 
lot of nightmares about Vietnam which awakened him.  He 
tried to stay busy during the day, to avoid intrusive 
thoughts.  He was easily startled by sharp sounds, and he 
did not like crowds.  He remained married to his wife of 
26 years.  He said he did not enjoy his job any more 
because of changes in management, and said he was 
currently under investigation, because the plant manager 
said he had threatened him.  He said he had a long history 
of violence and fighting, reporting he had been jailed 20 
to 30 times since his return from Vietnam.  He visited 
with a friend about once a month.  Some anxiety was noted 
on mental status examination, and his mood was generally 
anxious with affect appropriate to content.  No gross 
memory impairment was noted.  The diagnosis was PTSD, with 
a GAF of 48.  He felt that the symptoms reported by the 
veteran were indicative of PTSD.  It would be difficult 
for him, with his symptoms, to sustain employment over a 
long period of time.  

II.  Analysis

As an initial matter, there has been a significant change 
in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA, and implementing regulations adopted in August 2001, 
redefine the obligations of VA with respect to the duty to 
assist, and impose a duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to both issues in this appeal.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  In brief, these provisions note that 
the VA is to notify the claimant of the evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, upon receipt of a substantially 
complete application for benefits, VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA will also notify the claimant if it has been 
unable to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(d).  

The file shows that by RO correspondence dated in April 
2001 and January 2002, the veteran was informed of the 
evidence necessary to substantiate his claims, and of the 
respective obligations of the VA and him to obtain 
different types of evidence, as to each issue on appeal.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Additional information regarding pertinent evidence, the 
applicable regulations, the evidence relied upon to decide 
the claims, and the reasons the claims were denied was 
provided in the notifications of the rating actions, the 
statement of the case, the Board remand, and supplemental 
statements of the case.  Identified records have been 
obtained, and VA examinations have been provided.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet.App. 
183 (2002).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R.  Part 4.  

PTSD warrants a 30 percent rating when it results in 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due 
to such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long- term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Code 
9411.

A 70 percent rating is assigned when the condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when the 
condition results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the frequency, 
severity, and duration of psychiatric symptoms, the length 
of remissions, and the veteran's capacity for adjustment 
during periods of remission shall be considered, and the 
assigned evaluation should reflect all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  However, the present level of 
disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Social impairment is to be considered but essentially is 
significant only to the degree that it affects industrial 
impairment.  38 C.F.R. § 4.126(b).

The GAF, or Global Assessment of Functioning, is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  A GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF 
score indicates moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score from 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score from 71 to 80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work). 

During the appeal period, the veteran's GAF score has 
ranged from a low of 45 in October 1999, to a high of 75, 
in April and July 1999.  Otherwise, his GAF scores have 
been mostly in the 50s and 60s.  From March 2000 through 
April 2001, his GAF was 61, the most extended period with 
a single GAF score.  Since then, the GAF score dropped to 
51 when seen in September 2001 and December 2001.  The 
lower GAF score was accompanied by an increase in 
complaints such as mood swings, anxiety, nightmares, poor 
concentration, and anger outbursts.  This period also 
coincided with a change in medication, necessitated by 
elevated liver function tests, preventing the use of one 
of the more effective medications for his symptoms.  Thus, 
the Board is of the opinion that the recent GAF score of 
51 is more indicative of the veteran's current level of 
functioning.  

The GAF scores obtained on VA examinations in October 1999 
and December 2001, of 45 and 47, were significantly less 
than the GAF scores obtained in the course of his mental 
hygiene clinic medication management visits, which ranged 
from 51 to 61 during the intervening time period.  
However, the evidence as a whole does not show the serious 
impairment, such as no friends or inability to keep a job, 
as would be found in a GAF score in the 40's.  In this 
regard, the veteran has been working at the same job for 
at least 15 years, where he is sufficiently involved with 
his co-workers to be a union representative.  He has been 
married for over 26 years, and his treatment records show 
other social contacts.  

The veteran does not have a flattened affect, 
circumstantial, circumulatory, or stereotyped speech, 
frequent panic attacks, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or disturbances of motivation.  See 38 C.F.R. § 
4.130, Code 9411.  While he reports memory impairment, as 
did his supervisor and co-worker, mental status 
examinations have not shown any gross memory impairment.  
Moreover, mild memory loss is contemplated by a 30 percent 
rating.  Although he reports mood swings, his disturbances 
in mood have been characterized as mild.  

However, the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, No. 01-468 (U.S. 
Vet. App. Oct. 30, 2002).  Other symptoms, and the effect 
of those symptoms on the claimant's social and work 
situation, must also be considered.  Id.  If the evidence 
demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to 
what would be caused by the symptoms listed in the 
diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.  

The evidence shows symptoms of PTSD such as anxiety, 
nightmares, sleep difficulties, impaired concentration, 
angry outbursts, and a startle response.  The veteran 
requires continuous medication to control his symptoms, 
and his symptoms are only alleviated, not eliminated.  The 
most recent evidence of record has shown an increase in 
the severity of the veteran's symptoms, due at least in 
part to his inability to tolerate one of the more 
effective medications.  In view of these factors, the 
Board finds the evidence is approximately balanced as to 
whether or not the veteran meets the criteria for a 50 
percent rating for PTSD.  Applying the benefit-of-the-
doubt rule in his favor, the Board finds his PTSD is 50 
percent disabling, and an increased rating for PTSD, to 
the 50 percent level, is granted.  38 U.S.C.A. § 5107(b).  

The veteran's symptoms of PTSD, including his impulse 
control problems, are not of such severity as to warrant a 
70 percent rating.  Although he reported on his most 
recent examination that he had a long history of violence 
and fighting, and that he had been jailed 20 to 30 times 
since his return from Vietnam, the recent evidence of 
record does not show any such incidents.  He also said his 
current supervisor had said he had threatened him; 
however, when seen for treatment, he said his supervisor 
was harassing him because he was the union representative.  
He has been able to maintain the same job for at least 15 
years, and his employment medical records do not reflect 
psychiatric or behavioral problems.  At his hearing in 
March 2000, he estimated that he had only taken about two 
to three weeks of sick leave the previous year, due to 
PTSD.  Moreover, while the veteran said he had to struggle 
constantly to avoid being fired, his employment medical 
records do not reflect any limitations caused by PTSD, and 
the statements from his supervisor and co-worker do not 
show impairment from PTSD, beyond that contemplated by the 
50 percent rating currently in effect.  Although he 
reports mood swings, documented mood disturbances have 
been characterized as mild.  None of the other listed 
criteria, which exemplify a 70 percent rating, are 
present, nor have any equivalent symptoms been shown.  The 
veteran's manifestations of PTSD do not cause occupational 
and social impairment with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood.  The Board finds that the 70 percent criteria are 
not satisfied.  

The joint motion in September 2000 also directed the Board 
to determine whether referral for consideration of 
entitlement to an increased rating on an extraschedular 
basis was warranted, citing to a comment by the veteran 
that he had to struggle constantly to avoid being fired, 
and the VA examination which showed a GAF of 45.  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards." Id.

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to 
that issue was proper. See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The RO found that referral for 
extraschedular consideration was not warranted in this 
case, and the Board agrees.

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided for the 
veteran's PTSD, but the evidence does not show that 
comparable manifestations to the criteria for a rating in 
excess of 50 percent are present, as discussed above.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Under the general formula for rating mental disorders, 
occupational impairment is the single most important 
factor in determining the schedular evaluation to be 
assigned.  See 38 C.F.R. §§ 4.126, 4.130.  The effect of 
the veteran's disability on his employment, including his 
comment concerning his struggle to avoid being fired, and 
the VA examination which showed a GAF of 45, are discussed 
above, in the context of the schedular criteria for the 50 
percent rating (which was granted) and the 70 percent 
rating (which was denied).  It is not shown by the 
evidence that the veteran has ever required 
hospitalization for his PTSD.  Hence, he does not have an 
exceptional disability as manifested by marked 
interference with employment or frequent hospitalizations, 
and the disability is appropriately rated under the 
schedular criteria.


ORDER

An evaluation of 50 percent, but not in excess thereof, 
for PTSD is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


REMAND

As noted in the "Introduction" section of this decision, 
in May 2002, the veteran submitted a notice of 
disagreement with the initial 10 percent ratings assigned 
for diabetic peripheral neuropathy of the right and left 
lower extremities in an April 2002 rating decision.  In 
June 2002, he reiterated his disagreement with those 
issues.  He must be furnished a statement of the case 
addressing the issues, and he should also be advised that 
a timely substantive appeal (VA Form 9 or an equivalent 
writing) will be required for appellate review of that 
issue, if it remains denied.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

The RO should review the veteran's May 
and June 2002 statements disagreeing 
with the initial 10 percent ratings 
assigned for his diabetic peripheral 
neuropathy of the lower extremities, and 
any other evidence submitted since the 
April 2002 rating decision.  After 
completing any required assistance, and 
if the decision remains adverse to the 
veteran, he should be provided a 
statement of the case which addresses 
these issues, and advises him of the 
evidence necessary to substantiate his 
claims, and of the respective 
obligations of the VA and him to obtain 
different types of evidence.  He should 
also be informed that a timely 
substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of that issue.  If no 
appeal is filed, the case should not be 
returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

